     Case: 4:20-cv-00104-DMB-DAS Doc #: 27 Filed: 06/17/21 1 of 5 PageID #: 1063




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SYLVIA NICOLE MITCHELL                                                           PLAINTIFF

V.                                                              NO. 4:20-CV-104-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                DEFENDANT


                                            ORDER

       Before the Court is the Report and Recommendation issued by United States Magistrate

Judge David A. Sanders regarding the Commissioner’s denial of Sylvia Nicole Mitchell’s

supplemental security income application.

                                              I
                                      Procedural History

       On June 12, 2020, Sylvia Nicole Mitchell filed a complaint in the United States District

Court for the Northern District of Mississippi appealing the unfavorable decision of the

Commissioner of Social Security regarding her application for supplemental security income.

Doc. #1. On March 12, 2021, United States Magistrate Judge David A. Sanders issued a Report

and Recommendation (“R&R”), which recommends that the Commissioner’s decision be affirmed

as supported by substantial evidence. Doc. #23 at 1.

       The next day, Mitchell filed objections to the R&R. Doc. #24. The Commissioner

responded to the objections on March 29, 2021. Doc. #25. Mitchell replied in support of her

objections on April 5, 2021. Doc. #26.

                                               II
                                            Standard

       Where objections to a report and recommendation have been filed, a court must conduct a
    Case: 4:20-cv-00104-DMB-DAS Doc #: 27 Filed: 06/17/21 2 of 5 PageID #: 1064




“de novo review of those portions of the … report and recommendation to which the [parties]

specifically raised objections. With respect to those portions of the report and recommendation to

which no objections were raised, the Court need only satisfy itself that there is no plain error on

the face of the record.” Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824 ,828 (E.D. Tex.

2009) (citations omitted).

                                              III
                                           Objections

                               A. Assessment of Jobs Available

       Mitchell first objects to the R&R’s conclusion that substantial evidence supports the ALJ’s

step five finding that competitive employment exists. Doc. #24 at PageID 1050.

       “Under the substantial-evidence standard, a court looks to an existing administrative record

and asks whether it contains sufficient evidence to support the agency’s factual determinations.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (cleaned up). “[T]he threshold for such

evidentiary sufficiency is not high.” Id. “Evidence is substantial if a reasonable mind would

support the conclusion; there must be more than a scintilla, but it need not be a preponderance.”

Keel v. Saul, 986 F.3d 551, 555 (5th Cir. 2021) (internal quotation marks omitted). A court must

be careful not to “reweigh the evidence or substitute [its] judgment for that of the ALJ.” Salmond

v. Berryhill, 892 F.3d 812, 819 (5th Cir. 2018) (internal quotation marks omitted).

       The ALJ’s residual functional capacity (“RFC”) finding included a limitation that Mitchell

“needs [the] option to stand or move about for two to three minutes at a time every 30 minutes.”

Doc. #9 at PageID 87. Regarding this limitation, the vocational expert (“VE”) testified that being

off task less than 10 percent of the time would still allow for competitive employment but conceded

that if someone were moving around, she would not be on task. Id. at PageID 125. The R&R

concludes that because the RFC provides that Mitchell “needs only the option to stand or move



                                                2
    Case: 4:20-cv-00104-DMB-DAS Doc #: 27 Filed: 06/17/21 3 of 5 PageID #: 1065




about for two to three minutes at [a] time,” the limitation results in less than 10 percent of time off

task and does not preclude competitive employment since Mitchell would not be off task for the

entire two-to-three-minute period that she is either standing or moving. Doc. #23 at 1–2.

       Mitchell argues that, by allowing for up to 3 minutes of time off task every thirty minutes,

the ALJ’s RFC provides for “10% of time off task which is exactly the amount of time off task

that would preclude competitive employment consistent with the VE’s testimony.” Doc. #26 at 1.

Specifically, Mitchell submits that the R&R failed to consider a portion of the VE’s testimony

discussing time off task when moving around. Doc. #24 at 1–2. The Commissioner argues that

because an individual in the workplace can stand without being off task, substantial evidence

supports the ALJ’s finding that Mitchell could perform other work. Doc. #25 at 1–2.

       The excerpt of testimony that Mitchell argues the R&R did not consider is:

       ALJ: What if this person needed the option to stand or move around every 30
            minutes for two to three minutes at a time?
       VE: As long as it doesn’t put them off task or disrupt the workplace. So that
            would be off task 10 percent or more of the time. That would still allow for
            competitive employment.
       ALJ: All right, well, if she’s moving around, she’s not going to be on task. That’s
            less than 10 percent. So are we okay with that.
       VE: Yes, if it’s less than 10 percent, then they would still offer competitive
            employment.

Doc. #9 at PageID 125.

       Consistent with the R&R, the Court does not interpret the stand/move about limitation to

mean that Mitchell will be off task 10 percent or more of the time that she is either standing or

moving about. Just as the ALJ’s RFC finding did not permit only standing, it also did not permit

only moving about. Because the RFC allows for the option of either standing or moving about,

substantial evidence supports the ALJ’s finding that competitive employment exists. Mitchell’s

job assessment objection is overruled.




                                                  3
    Case: 4:20-cv-00104-DMB-DAS Doc #: 27 Filed: 06/17/21 4 of 5 PageID #: 1066




                   B. Separate Finding of Ability to Maintain Employment

       Mitchell also objects to the R&R’s conclusion that the ALJ was not required to make a

separate finding as to whether she could maintain employment. Doc. #24 at PageID 1051. Relying

on Singletary v. Bowen, 798 F.2d 818 (5th Cir. 1986), Mitchell argues that when, as here, a case

involves a mental illness, the ALJ is required to determine whether the claimant can hold whatever

job she finds for a significant period of time. Id. at PageID 1051–52. Specifically, Mitchell argues

that the R&R’s reliance on Frank v. Barnhart, 326 F.3d 618 (5th Cir. 2003), is misplaced because

Frank did not involve a plaintiff who has a severe mental illness that waxes and wanes. Id. at

PageID 1051. The Commissioner responds that the question is “whether Plaintiff’s symptoms

waxed and waned to a disabling level during the relevant period” and that Mitchell has not made

such a showing. Doc. #25 at PageID 1058.

       The Fifth Circuit has applied the rationale in Frank to cases involving mental impairment

and has rejected the contention that “Singletary requires a separate finding with respect to the

claimant’s ability to maintain employment in every case.” Barratt v. Astrue, No. 07-51067, 2008

WL 2325636, at *1 (5th Cir. June 6, 2008) (citing Frank, 326 F.3d at 621) (“Singletary simply

interpreted ‘disability’ under the Act to apply to cases in which a person could work for short

periods, but could not hold a job. It did not require … separate findings on ‘obtaining’ and

‘maintaining’ a job in every case ….”). Thus, the R&R’s reliance on Frank is not misplaced.

       The Court agrees that Mitchell has not established the existence of mental impairments that

wax and wane to a disabling level such that a separate finding regarding her ability to maintain

employment was necessary. See Barratt, 2008 WL 2325636, at *2 (finding claimant’s ability to

maintain employment is subsumed in the RFC determination when claimant offered no evidence

that his condition waxes and wanes in a manner that prevents him from maintaining employment).




                                                 4
    Case: 4:20-cv-00104-DMB-DAS Doc #: 27 Filed: 06/17/21 5 of 5 PageID #: 1067




As noted by the ALJ, since the time Mitchell received inpatient care in April 2018, “the record

reflects that the claimant is stable” and “[h]er mental status exams show little difficulty with

concentration or memory.” Doc. #9 at PageID 91. Accordingly, no separate finding regarding

Mitchell’s ability to maintain employment was required and Mitchell’s objection in this regard is

overruled.

                                               IV
                                        Remainder of R&R

       The Court has reviewed the remaining portions of the R&R to which no objections were

filed and finds no plain error on the face of the record.

                                                V
                                            Conclusion

       Mitchell’s objections [24] to the Report and Recommendation are OVERRULED; the

Report and Recommendation [23] is ADOPTED as the order of this Court; and the

Commissioner’s decision is AFFIRMED.

       SO ORDERED, this 17th day of June, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
